A-mnmY e-E-=
    Eonorable Chsrley Lockhart
    State Treas?LPer,
    Austin, Texas
    Dear Mr. ,Lockhort:           Opition Ilo. O-2870
                                  Re:   Uhether or not revenue boncls
                                        are e$iglble under the State
                                        Deponitory Law as collateral
                                        fos State rundn.
              We beg to acknowledge receipt of your le-tterof
    Oatober 30, 1940, requesting an opinion of this department,
    whether or not revenue bonds are eligible under the State
    Depository I&w as collateral for State funds.
              Artiole 2529 of tpe Revised Civil ktatutes pre-
    scribing the character of security required of a State de-
-   pository insofar as it applies to securities as contradis-
    tinguished from s bond, is as follows:
               ** * * by pledgingMth      the Treasqrer
          any   securitiesof the following hinds: Bonds
          and oertificates and other evidenoes of in-
          debtedness of the United Statss, and all ether
          bonds which sre guaranteed as to both principal
          an& Interest by the United States; bonds of this
          State; bonds and other obligations issued by the
          University of'Texas; warrants drawn on the State
          Treasury against the General Revenue of ttm
          State; bonds issued by the Federal Farm Mortgage
          Corporetion provided both principal and interest
          of srS.dho&o- are guarrenteedby the United States
          Gs:vernent; Rome &nt:rs Loan Corporation Bonds,
          provided both principal.and interest oi said bonds
          are $;uarantectdby tl:eUnited S-tetesGovernment and
          such securities shell be acoepted by the Doard
          in an amount not less than five (5) per cent
          greater than the amount or ::tytefunds which
          they secure; provided, that '?exa:;   Relief Zcnds
          may be acoepted at face vslire :;:I:  with;.ztxar-
          gin for the amount of State funds allotted,
          provided, such State Relief Donds have all un-
          m~aturedcoupons attached; bonds of counties
          located in Texas; rood diStriCtS     Of  counties
          in Texas; independent and common schocl dis-
          tricts 1GCGted  in TeXtiS; Slid  bonds issued by
          munici~jalcorporations in Texas; tic    * *?*

               The only class of seourities listed in this eligi-
     ble group tha-tcould by any nr:rt?? ccnPrruc!tiGn include
re~enue bonds is "bonds Issued by municipal corporations In
Texas.*
          Ordinarily 'Qnunicipalcorporations" contemplates
cities and towns? although the term has a common and broader
significance, ana often includes all character of public oor-
porations as oontradistinguished from private corporations.
Regardless of this distinotlon, however, we dare of the opinion
that the language, "bonds issued by munioipal corpcrations In
Texas" oontemplates the direct obligations.of suah munioipal
corporation, end not the revenue bonds that may be issued by
suoh oorporation payable out of defined earned revenues rather
than from public taxes.
          It will be observed that throughout the list of ell-
gibla aeourltles the bonds , ~drtificates or other evldenoes of
indebtedness permitted oont@plate the direct obligations of
the issuers, and considering the oontext, we give to bonds
issued by municipal corporations the same meaning. This is the
ordfnary rule of ooustruotion of statutes  known as nosoitur 8
soalls -- wor,dsare known by their assooiates.
          So that , you are respectfully advised that your ques-
tion should be answered in the negative.
                                        Very truly yours
                                    A".TORNRYGWRRAL   OF TRXAS
                                    By /s/ Ocie Speer
                                           Ocie Speer
                                           ,Assistant
OSrMRrjrb
AlTR0v-m JAN. 2, 1941
/s/ Gerald C. Mann
ATTORREY GL~tAL OF TEXAS